IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,510-01




EX PARTE DAN EDWARD CHANDLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1080870 IN THE 248TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child and sentenced to ten years’ imprisonment. The First Court of Appeals affirmed his
conviction. Chandler v. State, 01-06-01052-CR (Tex. App.–Houston [1st Dist.] 2008, pet. ref’d).
            Applicant contends that his trial counsel rendered ineffective assistance. On June 23, 2010,
the trial court made findings of fact and conclusions of law and recommended that we deny relief.
It found, among other things, that on direct appeal Applicant’s claims were raised and rejected on
the merits. It also concluded that Applicant is procedurally barred from raising his claims in the
present application. We decline to adopt these findings of fact and conclusions of law but agree with
the trial court’s recommendation. With these words, we deny relief.
              
Filed: September 15, 2010
Do not publish